Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The amendment filed on 2/11/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:
On 9/25/2020, Applicant elected the invention of group I, claims 1-10 and further elected Species A-3 as described in figure 3.
The amendment to claim 1 adds the subject matter “wherein the magnetic field source is a cylindrical magnet that is movable into and out of a recess formed by the inner wall of the chamber”.
The embodiment of elected Species A-3, illustrated in figure 3 provides a recess (62) formed by an inner wall (56) of the chamber (52).  However, the embodiment of figure 3 in fact moves the chamber (52) into recess (72) of magnet (70); not the introduction of a magnet into the recess (62).  See also instant specification at [0045].  The newly amended claim language appears most consistent with non-elected species A-1 that is illustrated in figure 1 which provides a chamber (12) having an inner wall (16) with a recess or cavity (26) which receives therein magnet (28).  See also instant specification at [0040].  This accordingly represents a shift of invention from elected species A-3 to non-elected species A-1.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/Primary Examiner, Art Unit 1796